CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our reports dated February 13, 2013 on Core Value Portfolio, MidCap Stock Portfolio, Small Cap Stock Index Portfolio and Technology Growth Portfolio for the fiscal year ended December 31, 2012 which are incorporated by reference in this Registration Statement (Form N-1A Nos. 333-47011 and 811-08673) of Dreyfus Investment Portfolios. ERNST & YOUNG LLP New York, New York April 12, 2013
